COURT OF APPEALS
                                          FOR THE
                                  THIRD DISTRICT OF TEXAS
                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                           (512) 463-1733




Date:            April 12, 2013

Case Numbers: 03-12-00701-CV & 03-12-00765-CV
Trial Court Nos.: C-11-0016-CPS & C-11-0016-CPS-1

Style:           R. I. v. Texas Department of Family and Protective Services


You are hereby notified that the motions to withdraw as court appointed counsel for appellant
R.I. were granted on the date noted above. Also, the enclosed opinion and judgments were sent
this date to the following persons:


 Ms. R. I.                                          Mr. Michael D. Becker
 1126 Nicole Lane                                   Office of General Counsel
 San Angelo, TX 76903                               Texas Department of Family
                                                    & Protective Services
 The Honorable Jay K. Weatherby                     2401 Ridgepoint Dr., Bldg. H-2
 District Judge, 51st District Court                (MC: Y-956)
 Tom Green County Courthouse                        Austin, TX 78711-2017
 112 West Beauregard
 San Angelo, TX 76903-5850                          Mr. Evan Pierce-Jones
                                                    125 S. Washington Street
 Ms. Rosemary Rose                                  San Angelo, TX 76901
 P. O. Box 60165
 San Angelo, TX 76906                               The Honorable Sheri Woodfin
                                                    District Clerk
                                                    Tom Green County Courthouse
                                                    112 West Beauregard
                                                    San Angelo, TX 76903-5850